DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (US 2004/0108119 A1) in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”), and further in view of Friedrich et al (US 5,785,092).
As to claim 1, Maguire et al discloses a pipe (101 or 102), comprising: an elongated section having a lumen extending therethrough from a first end having a female component formed thereon to a second end; having a male 

However, Friedrich et al teaches a similar splined/keyed pipe coupling for tubulars wherein O-ring grooves are provided at the distal end of the male tubular for sealing engagement with the corresponding interior portion of the female tubular.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use O-rings in grooves on the distal end of the male tubular in Maguire et al, as taught by Friedrich et al, in order to provide fluid-tight sealing of the Maguire pipe coupling.

Maguire et al fails to expressly teach that the pipe comprises a composite section. 
However, Applicant admits in the Background on page one of the specification that composite pipes are well-known.
Composite is a well-known and commercially available material that is known for its resistance to corrosion and strength.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected composite as the material for a section of the Maguire et al pipe, as taught by AAPA, for its resistance to corrosion and strength.  Moreover, it should be noted that it has been consistently held by In re Leshin, 125 USPQ 416 (CCPA 1960).  
Examiner’s Note:  Claim 1 is generic to Figures 3 and 7, wherein in Figure 7 the conical flare and locking sections of the male and female components occupy the same areas (refer to the last paragraph of page 6, Applicant’s Remarks filed 04/13/21).

As to claim 2, Maguire et al/AAPA discloses the pipe of claim 1, wherein the sealing portion comprises an inner diameter that is substantially constant along a longitudinal length of the sealing portion.  Refer to Fig. 4, Maguire et al.

As to claim 3, Maguire et al/AAPA discloses the pipe of claim 2, wherein the inner diameter of the sealing portion is substantially similar to an outer diameter of the pipe.  Refer to Fig. 4, Maguire et al.

As to claim 4, Maguire et al/AAPA discloses the pipe of claim 2, wherein the stoppage flare comprises an inner surface of the female component with a first diameter near the sealing portion and a second 
As to claim 5, Maguire et al/AAPA discloses the pipe of claim 4, wherein the inner surface of the stoppage flare comprises a cone shape.  Refer to Fig. 4, Maguire et al.

As to claim 6, Maguire et al/AAPA discloses the pipe of claim 5, wherein the locking section comprises a plurality of holes (130, Fig. 7B) on an outer surface thereof and leading to a plurality of bores (110, Fig. 2) that extend through the wall of the locking section to an inner surface thereof.  Refer to Figs. 2, 4 and 7B, Maguire et al.

As to claim 7, Maguire et al/AAPA discloses the pipe of claim 5, wherein the inner surface of the locking section comprises a plurality of grooves that align with the plurality of bores.  Refer to Figs. 2, 4 and 7B, Maguire et al.

As to claim 11, Maguire et al/AAPA discloses the pipe of claim 1, wherein the first locking section is incorporated into the conical stoppage flare.  Refer to Fig. 4, Maguire et al.

12, Maguire et al discloses a pipe connection (Fig. 4), comprising:  a female component (101) arranged on an end of an adjoining pipe and configured for receiving the male component (201), the female component comprising: a cylindrical sealing portion (140, see [0027]) configured for sealing engagement of a nozzle (240) of the male component; a conical stoppage flare (taper) arranged distally from the cylindrical sealing portion and configured for arresting further advancement of the male component into the female component; and a first locking section (along taper, with grooves for locking wire) configured for securing the male component within the female component; and the male component configured for securing the male component within the female component and comprising:  a substantially cylindrical shaped nozzle (240) configured for sealingly engaging the sealing portion ([0027]); a stopping cone (taper) arranged distally from the nozzle and configured for abutting engagement with the stoppage flare (Fig. 4); and a second locking section (along taper, with grooves for locking wires) configured for securing the male component in the female component.
Maguire et al fails to expressly teach that the nozzle has a circumferential groove adapted for receiving a seal.  Note that Maguire states in [0027] that gaskets or O-rings may be used to provide a seal at 140/240.
However, Friedrich et al teaches a similar splined/keyed pipe coupling for tubulars wherein O-ring grooves are provided at the distal end of the male tubular for sealing engagement with the corresponding interior portion of the female tubular.


Maguire et al fails to expressly teach that the pipe connection comprises composite pipes. 
However, Applicant admits in the Background on page one of the specification that composite pipes are well-known.
Composite is a well-known and commercially available material that is known for its resistance to corrosion and strength.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected composite as the material for the Maguire et al pipes, as taught by AAPA, for its resistance to corrosion and strength.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).  

13, Maguire et al/AAPA discloses the pipe connection of claim 12, wherein nozzle has an outer diameter substantially smaller than an inner diameter of the first locking section.  Refer to Fig. 4, Maguire et al.

As to claim 14, Maguire et al/AAPA discloses the pipe connection of claim 12, wherein the stoppage flare comprises a cone-shaped lumen configured for abutting engagement with the stopping cone.  Refer to Fig. 4, Maguire et al.

As to claim 15, Maguire et al/AAPA discloses the pipe connection of claim 12, wherein the first locking section and the second locking section comprise grooves (110, 210) for receiving locking rods.

As to claim 16, Maguire et al/AAPA discloses the pipe connection of claim 15, wherein abutting engagement of the conical stoppage flare with the stopping cone causes alignment of the grooves on the first locking section with the grooves on the second locking section.  Refer to Fig. 4, Maguire et al.

As to claim 17, Maguire et al/AAPA discloses the pipe connection of claim 16, wherein the first locking section comprises a plurality of bores (130, Fig. 7B) extending from an outer surface to an inner surface and configured for receiving locking rods.

18, Maguire et al/AAPA discloses the pipe connection of claim 17, wherein each of the plurality of bores align with one of the grooves.  Refer to Figs. 2, 4 and 7B.

As to claim 19, Maguire et al/AAPA discloses the pipe connection of claim 18, wherein the plurality of bores are arranged tangential to the inner surface of the first locking section.  Refer to Figs. 2, 4 and 7B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679